The petitioner failed to proffer a reasonable excuse for waiting almost four months after the prescribed 90-day period to commence the instant proceeding against the City of New York (see, Matter of Stenowich v Colonie Indus. Dev. Agency, 151 AD2d 894; Matter of Hunt v City of New Rochelle, 223 AD2d 643). Further, there is no evidence in the record to establish that the City of New York acquired actual notice of the essential facts constituting the petitioner’s claim within the prescribed 90-day period or a reasonable time thereafter (see, Matter of Zbryski v City of New York, 147 AD2d 705; Matter of Caruso v County of Westchester, 220 AD2d 746; Matter of Hunt v City of New Rochelle, supra). Under the circumstances, the Supreme Court improvidently exercised its discretion in granting the petitioner’s application. Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.